DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance 
2.	This communication is in response to amendments filed on 02/04/2022. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-4,6-12, and 14-20 are allowed.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Hui (Harry) Wang on 03/05/2022. An interview is conducted with Mr. Wang on 03/04/2022.

The application has been amended as follows: 
1.	(Currently amended) A mobile edge device to be equipped in a transportation vessel/vehicle, comprising:
a first network interface to automatically establish a high-speed wireless connection with one of a plurality of capacitors for one or more content providers, when the 
a second network interface to establish a second network connection that is a relatively less cost effective than the high-speed wireless connection, wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are provided to the content providers through the second network connection when the transportation vessel/vehicle is out of range of designated locations with which the plurality of capacitors are associated, prior to the establishment of the high-speed wireless connection, for the one or more content providers to provide multimedia content through the high-speed wireless connection upon establishment of the high-speed wireless connection;
a cache manager to fill one or more caches on the transportation vessel/vehicle with multimedia content distributed by the one or more content providers, wherein the multimedia content is transmitted from the one or more caches on the transportation vessel/vehicle to one or more capacitors associated with a designated location when the transportation vessel/vehicle passes through the designated location; and  
a third network interface to establish a local wireless connection that connects to one or more user devices in the transportation vessel/vehicle for the user devices to acquire multimedia content.
2.	(Original) The mobile edge device of claim 1, wherein a user device acquiring the multimedia content comprises redirecting a request for the multimedia content from the one or more content providers to the one or more caches on the transportation vessel/vehicle.
 3.	(Original) The mobile edge device of claim 2, wherein the user device is authenticated by the one or more content providers prior to the request for the multimedia content being redirected.
4.	(Original) The mobile edge device of claim 2, wherein the request for the multimedia content reaches the one or more content providers through the second network connection, and 
5.  	 (Cancelled) 
6. 	(Original) The mobile edge device of claim 1, wherein each of the user devices is assigned to an IP address from a block of IP addresses allocated to the transportation vessel/vehicle.
7.	(Previously Presented) The mobile edge device of claim 1, wherein the one or more caches on the transportation vessel/vehicle are incrementally filled from the plurality of capacitors as the transportation vessel/vehicle reaches one of the designated locations.
8.	(Original) The mobile edge device of claim 1, wherein distribution of the multimedia content to the one or more caches is reported back to the one or more content providers.
9.	(Original) The mobile edge device of claim 1, wherein the second network connection comprises a cellular, satellite, or directional connection.
10.	(Currently amended) A method comprising:
automatically establishing a high-speed wireless connection between a mobile edge device being equipped in a transportation vessel/vehicle and one of a plurality of capacitors for one or more content providers, when the transportation vessel/vehicle passes through one corresponding designated location with which the one of a plurality of capacitors is associated;
establishing a second network connection that is a relatively less cost effective than the high-speed wireless connection, wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are provided to the content providers through the second network connection when the transportation vessel/vehicle is out of range of designated locations with which the plurality of capacitors are associated, prior to the establishment of the high-speed wireless connection, for the one or more content providers to provide multimedia content through the high-speed wireless connection upon establishment of the high-speed wireless connection;
wherein the multimedia content is transmitted from the one or more caches on the transportation vessel/vehicle to one or more capacitors associated with a designated location when the transportation vessel/vehicle passes through the designated location; and
establishing a local wireless connection that connects the mobile edge device to one or more user devices in the transportation vessel/vehicle for the user devices to acquire multimedia content.

11.	(Original) The method of claim 10, wherein a user device acquiring the multimedia content comprises redirecting a request for the multimedia content from the one or more content providers to the one or more caches on the transportation vessel/vehicle.
 12.	(Original) The method of claim 11, wherein the user device is authenticated by the one or more content providers prior to the request for the multimedia content being redirected.
13.	(Cancelled).
14.   	(Original) The method of claim 10, wherein the multimedia content is transmitted from the one or more caches on the transportation vessel/vehicle to one or more capacitors associated with a designated location when the transportation vessel/vehicle passes through the designated location. 
15. 	(Original) The method of claim 10, wherein each of the user devices is assigned to an IP address from a block of IP addresses allocated to the transportation vessel/vehicle.
16.	(Previously Presented) The method of claim 10, wherein the one or more caches on the transportation vessel/vehicle are incrementally filled from the plurality of capacitors as the transportation vessel/vehicle reaches one of the designated locations. 
17.	(Original) The method of claim 10, wherein distribution of the multimedia content to the one or more caches is reported back to the one or more content providers.

automatically establishing a high-speed wireless connection between a mobile edge device being equipped in a transportation vessel/vehicle and one of a plurality of capacitors for one or more content providers, when the transportation vessel/vehicle passes through one corresponding designated location with which the one of a plurality of capacitors associated;
establishing a second network connection that is a relatively lower bandwidth connection than the high-speed wireless connection, wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are provided to the content providers through the second network connection when the transportation vessel/vehicle is out of range of designated locations with which the plurality of capacitors are associated, prior to the establishment of the high-speed wireless connection, for the one or more content providers to provide multimedia content through the high-speed wireless connection upon establishment of the high-speed wireless connection;
filling one or more caches on the transportation vessel/vehicle with multimedia content distributed by the one or more content providers, wherein the multimedia content is transmitted from the one or more caches on the transportation vessel/vehicle to one or more capacitors associated with a designated location when the transportation vessel/vehicle passes through the designated location; and
establishing a local wireless connection that connects the mobile edge device to one or more user devices in the transportation vessel/vehicle for the user devices to acquire multimedia content.
19.	(Original) The non-transitory machine-readable medium of claim 18, wherein a request for the multimedia content from a user device reaches the one or more content providers through the second network connection, and wherein the one or more content providers transmit a redirect message responsively to request redirecting.
20.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the one or more caches on the transportation vessel/vehicle are incrementally filled from 

Reasons for Allowance
4.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Karlsson (US 2017007829) teaches a router on a moving vehicle for establishing a wireless communication with external content providers using multiple communication channels such as Satellite, EVDO, LTE, Wi-Fi, and WiMAx etc. based on cost effectiveness, speed etc. Karlsson further teaches downloading streaming media for caching from one or more providers. 
The prior art of record O’hare et al. (US 2016/0286457) teaches multiple access points of content providers along vehicle’s travelling route to provide Wi-Fi hotspots.  
The prior art of record Qiu et al. (US 2016/0350815) teaches content providers sharing IP address of their content users to route incoming content requests.
The prior art of record does not teach or suggest “a second network interface to establish a second network connection that is a relatively less cost effective than the high-speed wireless connection, wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are provided to the content providers through the second network connection when the transportation vessel/vehicle is out of range of designated locations with which the plurality of capacitors are associated” and “ , wherein the multimedia content is transmitted from the one or more caches on the transportation vessel/vehicle to one or more capacitors associated with a designated location when the transportation vessel/vehicle passes through the designated location” as presented in claims 1,10 and 18. 


Dependent claims are allowed over the prior art of record by their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454